IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                May 9, 2008
                               No. 07-40931
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

ROY ROGELIO MARTINEZ

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:07-CR-256-1


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Roy Rogelio Martinez appeals his conviction for possession with intent to
distribute marijuana. Martinez argues that the evidence is insufficient to
support his conviction. We review a sufficiency challenge to determine whether
a “rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40931

      Martinez contends that the evidence was insufficient to prove beyond a
reasonable doubt that he knew that there was marijuana in the trailer that he
was pulling. He contends that the circumstantial evidence presented at trial
could support equally either guilty knowledge or a lack thereof. Martinez’s
contentions are not persuasive.
      The evidence adduced at trial showed that Martinez was unusually
nervous and talkative in the presence of the trooper who pulled him over. The
jury could have rationally inferred that, by being so talkative, Martinez was
attempting to distract the trooper away from the inspection of the trailer.
Martinez made conflicting statements to the trooper regarding which road he
had traveled on. The jury could have rationally inferred guilty knowledge from
a transcript of a telephone call Martinez made to his wife from a detention
facility. Finally, for it to be plausible that Martinez was innocent because he
was unaware of the presence of the marijuana in the trailer, it has to be accepted
that persons unknown to him surreptitiously stashed a large amount of drugs
in the trailer. For it to be plausible that Martinez was guilty because he agreed
to transport the drugs requires no such unusual circumstances. See United
States v. Villarreal, 324 F.3d 319, 324 (5th Cir. 2003) (stating that jury can infer
that drug smugglers would not likely entrust large quantity of drugs to person
with no knowledge of them). In Villarreal, the hidden cargo was 600-plus pounds
of marijuana valued at more than $300,000. Id. The 352.64 kilograms found
in Martinez’s trailer equates to more than 777 pounds of marijuana.
      The evidence at trial was sufficient to allow a rational jury to find that
Martinez knew of the marijuana in the trailer he was pulling. See United States
v. Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998). Martinez’s conviction is
AFFIRMED.




                                         2